per curiam:
Una vez más ejercemos nuestra facultad dis-ciplinaria contra un miembro de la profesión legal debido a su incumplimiento con los requisitos y requerimientos del Programa de Educación Jurídica Continua (PEJC), su des-atención en cuanto a las órdenes de este Tribunal, así como su falta de diligencia al no mantener actualizada su infor-mación de contacto en el Registro Unico de Abogados y Abogadas (RUA). Ante la conducta demostrada en el trá-mite que exponemos a continuación, no tenemos más reme-dio que decretar la suspensión indefinida del Ledo. Guillermo González Borgos del ejercicio de la abogacía y la notaría.
I
El licenciado González Borgos fue admitido al ejercicio de la abogacía el 24 de abril de 1984. Asimismo, el 3 de julio de 1984 prestó juramento para ejercer el notariado. De su expediente personal surge que no cumplió con los requisitos del PEJC durante el periodo de 1 de abril de 2007 al 31 de marzo de 2009. Tampoco tomó ni acreditó haber tomado algún curso de educación jurídica para dicho periodo. Por razón de su inobservancia, el 4 de mayo de 2009 el PEJC le cursó un Aviso de Incumplimiento, me-diante el cual le informó de la situación y le concedió —en-tre otras alternativas— 60 días adicionales para que to-mara los cursos de educación jurídica y cumpliera con el periodo de referencia. Cabe mencionar que el licenciado González Borgos, además de desaprovechar la alternativa concedida, no satisfizo la cuota relacionada al cumpli-miento tardío.
*929Tras casi dos años y sin conocer circunstancia alguna del licenciado González Borgos, mediante misiva de 21 de enero de 2011 el PEJC lo citó para una vista informal que se celebraría el 23 de febrero de 2011. También le otorgó, como otra opción, 10 días para que compareciera por escrito. Además, se le advirtió que de no comparecer per-sonalmente o por escrito se remitiría el asunto a este Tribunal. El licenciado González Borgos no compareció a la vista informal ni presentó un escrito. En consecuencia, el Oficial Examinador recomendó remitir la conducta del li-cenciado González Borgos para nuestra evaluación.
Posteriormente, el 12 de febrero de 2014 la Directora del PEJC, en representación de la Junta de Educación Ju-rídica Continua, presentó ante este Tribunal un Informe sobre Incumplimiento con Requisito de Educación Jurídica Continua. Mediante dicho Informe, puntualizó los trámites que anteceden en cuanto al licenciado González Borgos y manifestó su preocupación por la actitud pasiva que este había demostrado para cumplir con los requisitos del PEJC y atender sus comunicaciones. Aun así, la Directora del PEJC nos solicitó que le otorgáramos al licenciado Gon-zález Borgos un término final para cumplir con los requi-sitos del PEJC.
Considerada la solicitud de la Directora del PEJC, me-diante Resolución de 28 de febrero de 2014, notificada el 5 de marzo de 2014, le concedimos al licenciado González Borgos un término de 20 días para que mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía por incumplir con los requisitos del PEJC y por no compa-recer ante este Programa cuando se le requirió. El licen-ciado González Borgos no respondió a nuestra orden.
Así las cosas, el 30 de enero de 2015 el PEJC presentó ante nosotros una Moción Informativa. En esta relató que el 28 de enero de 2015 el licenciado González Borgos visitó la oficina del PEJC. Durante la visita, el licenciado Gonzá-lez Borgos sostuvo que había comenzado a tomar los cursos *930de educación jurídica y solicitó la entrega del Informe so-bre Incumplimiento con Requisito de Educación Jurídica Continua que el PEJC presentó ante este Tribunal. El personal de la oficina le proveyó el documento solicitado y le indicó que se le había remitido una copia del Informe a la dirección que constaba en RUA. Se le informó que si había ocurrido algún cambio en su información de contacto, debía actualizarla en dicho registro. Asimismo, el personal de la oficina del PEJC le explicó al licenciado González Borgos que debido a que su incumplimiento se encontraba ante nuestra consideración, debía dirigir cualquier plantea-miento a este Foro.C1)
Conviene destacar que todas las comunicaciones y los escritos que el PEJC presentó ante este Tribunal se notifi-caron a la dirección postal de oficina del licenciado Gonzá-lez Borgos que surge en RUA y ninguna fue devuelta. La Resolución que emitimos el 28 de febrero de 2014 también fue notificada con éxito a la referida dirección. Al no tener respuesta del licenciado González Borgos, la Secretaría de este Tribunal notificó nuevamente dicha Resolución a la dirección postal personal que surge en RUA. La referida dirección corresponde al estado de la Florida y en este úl-timo intento el servicio de correo devolvió la notificación.(2) Veamos la normativa aplicable a esta relación de hechos.
II
En nuestra jurisdicción los abogados y las abogadas están obligados a “realizar esfuerzos para lograr y *931mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la participación en progra-mas educativos de mejoramiento profesional [...]”.(3) Por nuestro poder inherente para reglamentar la profesión de la abogacía y en sintonía con el deber antes expuesto, este Tribunal adoptó el Reglamento de Educación Jurídica Continua(4) y, ulteriormente, el Reglamento del Programa de Educación Jurídica Continua (Reglamento del PEJC).(5)
El motivo primordial para la adopción de dichos cuerpos reglamentarios fue establecer un programa de educación jurídica continua que contribuyera al mejoramiento profe-sional de los abogados y las abogadas, así como a la actua-lización de sus conocimientos y destrezas jurídicas.(6) Ello a los fines de fomentar el ejercicio de la abogacía dentro de los más altos niveles de calidad y competencia. (7)
El Reglamento del PEJC exige a los profesionales del Derecho admitidos a la práctica que, de no estar exentos, aprueben como mínimo 24 horas crédito en cursos sobre educación jurídica. Estos cursos son acreditables cada dos años.(8) Además, establece que todo profesional del Derecho debe presentar ante la Junta de Educación Jurídica Continua un informe que acredite el cumplimiento de las 24 horas crédito dentro de los 30 días siguientes a la terminación de cada periodo de cumplimiento^9)
Cuando algún miembro de la profesión no cumple con los requisitos del PEJC, como primer paso, la Junta de Educación Jurídica Continua le envía un Aviso de *932Incumplimiento.(10) Como alternativa de cumplimiento, el Reglamento del PEJC permite que los abogados y las abo-gadas puedan cumplir tardíamente con las obligaciones que les impone dicho programa. Para ello, es necesario presen-tar un escrito en el cual se expliquen las razones de la tar-danza y pagar la cuota correspondiente dentro de los 30 días siguientes a la notificación del Aviso de Incumplimiento^11)
En cambio, si el profesional del Derecho no cumple con sus obligaciones, la Junta de Educación Jurídica Continua lo cita a una vista informal en la que podrá presentar prueba y exponer las razones que justifiquen su proceder^12) Si el abogado o la abogada no comparece, el asunto se remite para la consideración de este Tribunal.(13) Hemos suspen-dido del ejercicio de la profesión a abogados y abogadas que no cumplen con los requisitos del PEJC ni atienden sus re-querimientos, así como las órdenes de este Tribunal. Véanse: In re Luis Paisán, 190 DPR 1 (2014); In re Del Campo Alomar, 188 DPR 587 (2013); In re Piñeiro Vega, 188 DPR 77 (2013); In re Grau Collazo, 185 DPR 938 (2012).
Por su parte, el Canon 9 del Código de Ética Profesional requiere que la conducta de los abogados y las abogadas hacia los tribunales se caracterice por el mayor respeto.(14) De este precepto surge la obligación de los miembros de la profesión legal de responder oportunamente a los requerimientos de este Tribunal. In re García Ortiz, 187 DPR 507, 524 (2012); In re Grau Collazo, supra, págs. 943-944; In re Ramírez Ferrer, 183 DPR 382, 384 (2011).
De manera repetitiva les hemos recordado a los aboga-dos y las abogadas que no atender las órdenes de este Tribunal tiene como consecuencia la suspensión del ejercicio de la profesión, pues demuestra dejadez e indiferencia a *933nuestros apercibimientos. In re Massanet Rodríguez, 188 DPR 116, 125 (2013); In re Fidalgo Córdova, 183 DPR 217, 222 (2011); In re Fiel Martínez, 180 DPR 426, 430 (2010). La actitud de no cumplir con las órdenes del Tribunal de-nota menosprecio hacia nuestra autoridad, razón por la cual dicha conducta constituye una violación al Canon 9 del Código de Etica Profesional, supra. In re Guzmán Rodríguez, 187 DPR 826, 829 (2013); In re Fiel Martínez, supra, págs. 430-431.
Aunque hemos enfatizado en infinidad de ocasiones la norma antes expuesta, con suma frecuencia nos vemos en la obligación de suspender abogados y abogadas por no contestar nuestros requerimientos. Este Tribunal ha sido consistente en la aplicación de dicha medida disciplinaria. In re Mendoza Ramírez, 188 DPR 244, 249-250 (2013); In re Colón Olivo, 187 DPR 659, 663 (2013); In re Rodríguez Salas, 181 DPR 579, 581 (2011); In re Rodríguez Rodríguez, 180 DPR 841, 843-844 (2011).
Por último, la Regla 9(j) del Reglamento de este Tribunal exige que los profesionales del Derecho mantengan actualizada en RUA su información de contacto, que incluye la dirección física y postal —tanto de su oficina como de su residencia— y el correo electrónico, entre otros datos.(15) Constituye una obligación ineludible notificar a este Foro cualquier cambio en su dirección postal o física. In re Betancourt Medina, 183 DPR 821, 825 (2011).(16) Como se sabe, el incumplimiento con el deber de mantener al día la información de contacto en RUA constituye un obstáculo para el ejercicio de nuestra jurisdicción disciplinaria. In re Camacho Hernández, 188 DPR 739, 743 (2013); In re Betancourt Medina, supra, pág. 825; In re Toro Soto, 181 DPR 654, 661 (2011). Apliquemos este marco legal.
*934III
Como señalamos y según el trámite procesal expuesto, el licenciado González Borgos incumplió con los requisitos del PEJC a pesar de que se le dio la oportunidad de ser oído y tiempo en exceso razonable para cumplir con su obligación. En síntesis, el 4 de mayo de 2009 el PEJC le cursó un Aviso de Incumplimiento y le concedió 60 días adicionales para que tomara los cursos requeridos. El li-cenciado González Borgos hizo caso omiso. Casi dos años más tarde, el 21 de enero de 2011, el PEJC lo citó para una vista informal a celebrarse el 23 de septiembre de 2011 y le dio la alternativa de comparecer por escrito. El licenciado González Borgos no aprovechó esta oportunidad.
Atada de brazos ante la falta de comunicación del licen-ciado González Borgos, la Directora del PEJC solicitó nues-tro auxilio para que este abogado atendiera los requeri-mientos y cumpliera con su obligación como miembro de la profesión de la abogacía. Este Tribunal emitió una Resolu-ción el 28 de febrero de 2014, notificada el 5 de marzo de 2014, mediante la cual concedimos al licenciado González Borgos 20 días para que mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía. No res-pondió a nuestra orden.
Transcurrido casi un año desde nuestra Resolución, el 28 de enero de 2015 el licenciado González Borgos acudió a la oficina del PEJC. Allí solicitó copia del informe que se presentó ante este Tribunal e indicó que había comenzado a tomar los cursos de educación jurídica. Dicha visita co-rrobora que el letrado estaba enterado de su incumpli-miento y que no actuó al respecto. Al presente, el licenciado González Borgos no ha acreditado ningún curso ni ha com-parecido ante nosotros para justificar su proceder. Con es-tas actuaciones, el licenciado González Borgos ha demos-trado dejadez y menosprecio hacia nuestra autoridad. Esta conducta es incompatible con el ejercicio de la abogacía.
*935Por otra parte, todas las comunicaciones cursadas al li-cenciado González Borgos se remitieron a la dirección postal de oficina que surge de RUA y ninguna fue devuelta. Como trámite adicional, la Secretaría de este Tribunal le notificó nuestra Resolución de 28 de febrero de 2014 a la dirección postal personal que consta en RUA. Sin embargo, en esta ocasión la misiva fue devuelta. Es forzoso concluir que el licenciado González Borgos no cumplió con mantener su in-formación de contacto en RUA actualizada. Tampoco ha in-formado a este Tribunal algún cambio de dirección.
Todo lo anterior, nos lleva a la conclusión de que el licen-ciado González Borgos se condujo con indiferencia y despre-ocupación ante sus obligaciones y más aún ante los requeri-mientos de este Tribunal. La falta de comunicación del licenciado González Borgos no nos deja otra alternativa que decretar su suspensión inmediata e indefinida del ejercicio de la abogacía. Así pues, se le impone el deber de notificar a todos sus clientes sobre su inhabilidad para continuar repre-sentándolos, de devolverles cualesquiera honorarios recibi-dos por trabajos no realizados y de informar oportunamente de su suspensión a los foros judiciales y administrativos. Asimismo, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de 30 días a partir de la notificación de esta opinión “per curiam” y sentencia. El Al-guacil de este Tribunal deberá incautar la obra y el sello notarial del licenciado González Borgos y entregarlos al Director de la Oficina de Inspección de Notarías para el corres-pondiente examen e informe a este Foro.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera García no intervino.

(1) Además de detallar lo anterior, mediante la Moción Informativa el Programa de Educación Jurídica Continua (PEJC) trajo a nuestra atención que el licenciado González Borgos tampoco ha cumplido con los requisitos de educación jurídica para los periodos de 1 de abril de 2009 al 31 de marzo de 2011 y 1 de abril de 2011 al 31 de marzo de 2013. El PEJC anejó las certificaciones sobre el historial de cursos de educación jurídica, las cuales reflejan que el licenciado González Borgos no ha to-mado ni ha acreditado haber tomado algún curso de educación jurídica.


(2) También surge del expediente personal del licenciado González Borgos que la Secretaría de este Tribunal intentó comunicarse con él mediante llamadas telefónicas. Estas gestiones fueron infructuosas.


(3) Canon 2 del Código de Ética Profesional, 4 LPRAAp. IX.


(4) Véase In re Regl. Educ. Jur. Cont., 146 DPR 494 (1998).


(5)Véase In re Aprobación Regl. Prog. Educ. Jur., 164 DPR 555 (2005).


(6) íd.


(7) íd.


(8) Regla 5(9) del Reglamento del Programa de Educación Jurídica Continua de 2005 (Reglamento del PEJC), 4 LPRAAp. XVII-E. Véase, además, Regla 6 del Re-glamento de Educación Jurídica Continua de 1998 (4 LPRAAp. XVII-D).


(9) Regla 28 del Reglamento del PEJC, 4 LPRAAp. XVII-E.


(10) Regla 29 del Reglamento del PEJC, 4 LPRAAp. XVII-E.


(11) Regla 30 del Reglamento del PEJC, 4 LPRAAp. XVII-E.


(12) Reglas 31 y 32 del Reglamento del PEJC, 4 LPRAAp. XVII-E.


(13) Regla 32 del Reglamento del PEJC, 4 LPRAAp. XVII-E.


(14) 4 LPRAAp. IX, C. 9.


(15) 4 LPRAAp. XXI-B.


(16) Además, véase In re Rs. Proc. Civil y R.T. Supremo, 179 DPR 174 (2010).